Citation Nr: 0016662	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) from January 29, 1991, 
to December 12, 1996, and an evaluation in excess of 70 
percent from December 13, 1996.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to September 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 rating determination, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, granted service connection for post-
traumatic stress disorder, evaluated as 10 percent disabling.  
The 10 percent evaluation and the grant of service connection 
were made effective January 29, 1991.  In February 1997, the 
RO granted a 70 percent evaluation for PTSD effective from 
December 13, 1996.  In a November 1998 rating decision the RO 
denied entitlement to a total rating for compensation based 
on individual unemployability, (TDIU) and the veteran 
perfected an appeal as to that issue.


REMAND

The appellant's claim for a higher original evaluation for 
PTSD is well grounded. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A veteran's assertion that 
the disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

A 38 C.F.R. § 4.16(a) total rating for compensation based on 
individual unemployability claim is generally well grounded 
under 38 U.S.C. § 5107(a) (West 1991) when a claimant's 
current service-connected disabilities meet the rating-level 
requirements of § 4.16(a) and there is evidence that he is 
"unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities." 
See 38 C.F.R. § 4.16(a); Colayong v. West, 12 Vet. App. 524 
(1999).  The veteran meets the percentage requirements of 38 
C.F.R. § 4.16(a), and has provided evidence of unemployablity 
due to service connected disability.  Therefore his claim for 
TDIU is well grounded.

Upon VA social and industrial survey on January 10, 1997, the 
veteran stated that he spent most of his time alone in his 
wood shop working.  He liked to be occupied as he could avoid 
thoughts of Vietnam by staying busy.  This also kept him away 
from other people, which he found preferable, as he tended to 
have a "short fuse" and exploded easily around others.  The 
veteran stated that he made a concentrated effort no to 
isolate himself from his wife and family.  He reported 
difficulty sleeping at night, but associated this with a 
previous injury to his shoulder and back.  He also had 
persistent insomnia and reported guilt regarding his Vietnam 
experiences.  He loved to read westerns.  He continued to 
feel a simmering rage toward the officer who ordered him to 
clean up his dead friend.  He struggled to hold down his 
sadness because he was afraid that his anger would explode.  
He often felt depressed.  

VA psychiatric examination was conducted in January 1997.  It 
was noted that the veteran watched his landlord's cattle for 
some consideration on his rent.  He had been sustained on 
Social Security benefits since 1977 and had had no formal 
employment since that time.  The veteran said that he was 
unable to accomplish any substantial physical labor because 
of a painful neck and shoulder condition and because of 
diminished energy related to medications taken for his 
psoriasis.  The veteran's primary activity in past years had 
been small woodwork projects, but due to decreased energy, he 
had spent little time with this hobby in the recent past.  
The veteran reported marked anorexia in the past five months 
and had lost 30 pounds.  He reported occasional marked 
insomnia.  The veteran's wife stated that the veteran 
awakened her (groaning and thrashing) at one to three week 
intervals throughout much of the year and even more often at 
other times of the year.  She reported increased nightmare 
activity.

He had had no flashbacks since 1990.  His wife also reported 
that the veteran would grind his teeth at night and 
frequently during the day.  He bit his nails severely.  
Substantial chronic tension was indicated.  She said that 
much of the time he avoided contact with her and spent most 
of his time alone.  He played video games with a compulsive 
effort.  The veteran reported intermittent anxiety episodes 
of considerable severity and depression.  He remained 
hypervigilant, obsessive-compulsive, and somewhat paranoid.  
The examiner noted that during the examination, the veteran 
struggled with anger.

The examiner also commented that the veteran's socialization 
was very severely impaired and had been for a number of 
years, limiting his ability to maintain employment.  The 
veteran's relationship with his wife was substantially 
impaired, as he continued to experience very high levels of 
anxiety, tension, and anger.  The final diagnoses include 
PTSD, with associated anxiety, depression, and anger.  
Industrial disability secondary to PTSD was estimated to be 
in the "considerable" to the 'severe" impairment range, 
secondary to reduced flexibility.  His impairment and 
avoidance of social relationships limited the varieties of 
employment to comparatively isolated work settings and, it 
was predicted that this would result in severe difficulty 
with employers and potential customers in the future.  

In an auxiliary psychiatric report dated in March 1997, the 
VA examiner who conducted psychiatric examinations in 
November 1992 and January 1997 provided a consultation report 
regarding the veteran's PTSD, including a synopsis of the 
1992 and 1997 evaluations.  According to this examiner, the 
1992 interview with the veteran was significant for the 
following PTSD issues: One true flashback over the past 23 
years, "fairly sound" sleep reported by the veteran without 
marked initial insomnia after 1989; no gross anxiety 
demonstrated or observed; evidence of guilt and shame; 
nightmares once or twice a year; moderate avoidance; a close 
relationship with his wife; and mild hypervigilance.

Based upon the veteran's reported and observed symptoms at 
that time, the examiner concluded that there was evidence of 
"mild" general impairment and symptomatology.  In contrast, 
in January 1997, the veteran reported increased PTSD symptoms 
of anxiety and depression, suicidal ideation, and other 
manifestations that had not been reported in 1992.  The 
veteran' spouse also reported that the veteran had increased 
nightmares, compulsive activity, and there was some marital 
stress.  The veteran stated that he had been unable to work 
more than 3 months at a time for a single employer because of 
his PTSSD-related anger.

The veteran claimed substantial isolation from others.  Both 
the veteran and his spouse alleged that these PTSD symptoms 
were manifested prior to 1992, dating back to discharge from 
military service.  The examiner noted that he did not notice 
these increased symptoms at the time of the 1992 examination, 
nor did the veteran or his wife present an overall disability 
PTSD picture in 1992 as described in 1997.  The examiner did 
state, however, that the veteran could have underreported his 
PTSD symptoms in 1992, which, in turn, would have caused the 
psychiatrist to underestimate his evaluation of the severity 
of the PTSD impairment.  

In November 1997, the veteran filed a claim for a TDIU.  He 
reported civilian work experience on oil rigs.  He indicated 
that he had been unemployed since 1971.  

Subsequently dated pertinent records include the reports of 
two VA psychiatric evaluations in May 1998.  Upon examination 
on May 8, 1998, the veteran reported that he continued to 
live in a farmhouse with his wife and son.  He continued to 
be unemployed and lived off of Social Security benefits.  He 
said that he and his wife were getting along reasonably well, 
but that his anxiety and depression sometimes affected their 
marriage.  Each day, he checked the cows for his boss, but 
this only took a short amount of time.  He spent a great deal 
of his time in his workshop.  He also spent approximately two 
hours per day reading.  He was not a social person and did 
not have any friends.  The veteran drove his wife to the 
grocery and for other errands, but he usually stayed in the 
car, as he became very nervous in stores.  

He reported intrusive memories of Vietnam.  He did not recall 
having nightmares, but his wife sometimes told him that he 
was moaning and tossing and turning in his sleep.  He did not 
have flashbacks.  The veteran stated that he presently slept 
fairly well.  He felt that his concentration was good.  He 
though that he might have an exaggerated startle response.  
He felt that he was always on guard and was constantly gazing 
around the area where he lived.  His anger was a problem, as 
he sometimes screamed at his family about something trivial.

He had been physically violent in the past.  When asked what 
disabilities kept him from working, the veteran responded 
that he had a nerve root lesion at the C-6 level from an 
injury which caused his right arm to become paralyzed it was 
used too much.  Prior to this injury, however, the veteran 
stated that he could not keep a job more than two or three 
months at a time as he would have rages with coworkers and 
end up either fired or with him quitting.  He was not in 
treatment and was taking no medications.  

The examiner noted that the veteran was polite, pleasant, and 
cooperative during the examination.  There was no distress or 
anxiety noted during the interview.  Eye contact was good and 
there was no psychomotor retardation or agitation.  There was 
no evidence of thought or mood disorder.  His affect was 
broad and engaging.  His speech was normal in rate and 
volume.  His thought processes were linear and sequential.  
His thought content was negative for any obvious psychotic 
symptoms.  He was fully alert and oriented, and there were no 
cognitive deficits.  

The examiner's impression included that the veteran continued 
to have significant symptoms of PTSD.  In the examiner's 
opinion, these symptoms would be in the "considerable" 
impairment range.

Since the veteran had not worked in 20 years, the examiner 
opined that it would be difficult to assess his 
employability, but she did not think that he was impaired 
from symptoms of PTSD to the point of being unemployable.  He 
appeared quite mild-mannered and engaging during the 
interview and although he reported episodes of anger, he had 
not had significant problems with this in recent years.  She 
thought that he might be able to work on his own or with 
relatively few people.  The diagnosis was PTSD and his Global 
Assessment of Functioning (GAF) score was 65.  

Upon additional VA examination on May 15, 1999, it was noted 
that his subjective complaints included occasional sleep 
disturbance, flashbacks, startle response, road rage, 
depression, and anxiety.  The veteran also complained of 
retention difficulty, particularly short-term memory.  The 
examiner noted that the veteran's affect was appropriate, and 
he exhibited good eye contact.  At times his speech was 
somewhat more tense and then he appeared to relax.  The 
appellant commented that he had been living with his problems 
for so long and had been through so much relative to his 
PTSD, that he was not particularly anxious about this 
interview.  

In a January 1999 statement, Francene Gomez, a private 
vocational consultant, concluded that the veteran was only 
qualified for unskilled labor, that he could only maintain 
such employment if he used no more than one day of sick leave 
per month, and that due to the severity of his PTSD, he would 
require three days of sick leave per month.  She felt that if 
he attempted to return to the work force, his stress level 
would increase resulting in increased anger.  In response to 
the May 1998 report that the veteran would be able to work on 
his own or with just a few others, she felt that the veteran 
had no transferable skills from his past employment.  For 
unskilled employment, he would have to interact with the 
general public or with co-workers or supervisory personnel.  

Records from the Social Security Administration show that the 
veteran was found to be unemployable as a result of chronic 
neck pain with history of C7 radiculopathy and psoriasis.  

Another VA psychiatric examination was conducted in December 
1999.  This examination was conducted by the same examiner 
who had conducted the May 1999 examination.  The examiner 
noted that she could not say that the veteran was 
unemployable based solely on PTSD.  She noted that she had 
reviewed the report of the private vocational counselor, but 
did not agree with the statement that the veteran would not 
be able to return to his past employment as a field worker.

She pointed out that he had not attempted to work in over 20 
years, and she felt that it would be important for him to do 
so in order to form an opinion as to whether or not he could 
continue to have difficulties getting along with coworkers.  
The veteran's statement that he experienced quite a bit of 
anger and tension at present was "vague and he had not had 
any major episodes other than an argument with his wife to 
substantiate this.  She did not think that the veteran had 
symptoms of PTSD other than anger and isolation, which would 
interfere with his ability to work.  In other words, he was 
not suffering from decreased concentration, nightmares, 
flashbacks, trigger, stimuli, exaggerated startle response, 
or lack of sleep.  The GAF score was 65.  

In a February 2000 statement, the private vocational 
counselor stated that she disagreed with the VA examiner's 
December 1999 opinion that the veteran was not solely 
unemployable due to his PTSD symptoms.  She felt that the 
veteran was unemployable due to his anger and his social 
isolation.  She continued to assert that the veteran was 
unemployable due to his PTSD symptoms.  

Reasons for Remand

The veteran's representative has pointed out that the RO 
sought the December 1999, VA examination in order to 
reconcile the apparent conflict between the opinions 
expressed by the examiner on the May 1999 examination and the 
vocational counselor in her January 1999 statement.  However 
the December 1999 examination was conducted by the same 
examiner who conducted the May 1999 examination.  The 
representative asserts that fairness and court precedent 
require that reconciliation of the conflicting opinions 
should be done by a third party.

The Board notes that neither the VA examiner nor the private 
vocational counselor considered the reports that the veteran 
has completed approximately 65 credits towards a college 
degree.

In view of the representative's contentions, the Board finds 
that the case should be remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected disabilities since May 1998.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded an 
appropriate examination to evaluate the 
severity of his PTSD.  The examination 
should be conducted by an examiner who 
has not previously evaluated the veteran.  
The examiner should review the claims 
folder before completing the examination.  
The examiner is requested to express an 
opinion as to the impact of PTSD on the 
veteran's ability to obtain and retain 
gainful employment.  The examiner is also 
requested to comment as to whether there 
have been any changes in the severity of 
the veteran's psychiatric disability 
since January 29, 1991, and whether the 
disability results in total occupational 
and social impairment, virtual isolation 
in the community, totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  The examiner should give 
reasons for any opinions expressed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



